UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB [X] Annual report pursuant to section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2007 -OR- [] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 333-133649 STERLING BANKS, INC. (Name of Small Business Issuer in its Charter) New Jersey 20-4647587 (State or other jurisdiction of incorporation or organization) (I.R.S. E.I.N.) 3100 Route 38, Mount Laurel, New Jersey 08054 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code:(856) 273-5900 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $2.00 per share (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the ExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESXNO Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES NO X State registrant’s revenues for its most recent fiscal year: $26,744,000. The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the sale price of the registrant's Common Stock as of March 14, 2008, was $29,933,172 ($5.90 per share times 5,073,419 shares of Common Stock held by non-affiliates). As of March 14, 2008, there were 5,843,362 outstanding shares of the registrant's Common Stock. DOCUMENTS
